Case 1:21-cv-06199-DLC Document 19 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

es ee ee ee i xX

JANIE MARCAUREL, et al., individually =:
and on behalf of all others similarly : Z1lcv6199 (DLC)

situated, :

ORDER

Plaintiffs, :

-V- :

USA WASTE-MANAGEMENT RESOURCES, et :

al., :

Defendants. :

ee ee eee a ee i ee ee xX

DENISE COTEK, District Judge:

This case, and those consolidated with it pursuant to the
September 3 Order of the Honorable Vernon Broderick, has been
reassigned to me for all purposes. It is hereby

ORDERED that any plaintiff whose counsel seeks to be named
interim class counsel shall file an application by October 3,
2021. Opposition to any such application shall be filed by
October 18, 2021.

If IS FURTHER ORDERED that a telephone conference to
address the appointment of interim class counsel shall be held on
October 22, 2021 at 3 pm. The parties shail use the following

dial-in credentials for the conference:

 
Case 1:21-cv-06199-DLC Document 19 Filed 09/15/21 Page 2 of 2

Dial-in: 888-363-4749
Access code: 4324948

The parties shall use a landline if one is availiable.
SO ORDERED:

Dated: New York, New York
September 15, 2021

A
ri ¢
Uesuge Ae
DENISE COTE
United States District Judge

 
